Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an error correction decoder comprising: a memory; a flipping function value generator configured to generate, in an i-th iteration, a first value based on a number of unsatisfied check nodes (UCNs) corresponding to the variable node, and generate a flipping function value as (i) a difference between the first value and an offset value or (ii) a set value, wherein i is a non-negative integer; and a comparator configured to output, in the i-th iteration, a first signal indicating whether to flip or not flip the hard decision value of the variable node in the memory based on comparing the flipping function value to a flipping threshold value, classified in H03M 13/112.
II. Claims 11-20, drawn to an error correction decoder comprising: a memory; a flipping function value generator configured to generate, in an i-th iteration, a first value based on a difference between a number of unsatisfied check nodes (UCNs) corresponding to the variable node and a number of satisfied check nodes (SCNs) corresponding to the variable node, and generate a flipping function value by selectively updating the first value based on a comparison of the first value to a reference value; and a comparator configured to output, in the i-th iteration, a first signal indicating , classified in H03M 13/1108.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation that do not overlap.  Group I generates a flipping value function as a difference between the first value and an offset value or (ii) a set value, wherein i is a non-negative integer (third embodiment as discussed in the specification in Figs. 9-10 and paragraph 123); while Group II generates a flipping value function by updating a first value based on a difference between a number of unsatisfied check nodes (UCNs) corresponding to the variable node and a number of satisfied check nodes (SCNs) corresponding to the variable node, the updating based on comparing the flipping function value to a flipping threshold value (fourth embodiment as discussed in the specification in Fig. 11 and paragraph 134).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are recognized in the art as a separate subject for inventive effort, and therefore require separate classification.  Furthermore, a search for one of the inventions is not likely to result in pertinent art for the other invention since the inventions require a different field of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Michael Glenn on 2/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111